IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-290

                                           No. COA21-356

                                        Filed 3 May 2022

     I.C. Nos. 13-762104, 15-730144

     ROBIN KLUTTZ-ELLISON, Employee, Plaintiff,

                   v.

     NOAH’S PLAYLOFT PRESCHOOL, Employer, and ERIE INSURANCE GROUP,
     Carrier, Defendants.


             Appeal by Defendants from Opinion and Award entered 11 March 2021 by the

     North Carolina Industrial Commission. Heard in the Court of Appeals 25 January

     2022.


             Shelby, Pethel & Hudson, P.A., by David A. Shelby, for Plaintiff-Appellee.

             Hedrick Gardner Kincheloe & Garofalo, PLLC, by M. Duane Jones and Lindsay
             N. Wikle, for Defendant-Appellants.


             JACKSON, Judge.


¶1           Noah’s Playloft Preschool (“Defendant Noah’s Playloft”) and Erie Insurance

     Group (“Defendant Erie”) (collectively “Defendants”) appeal an Opinion and Award

     by the North Carolina Industrial Commission. After careful review, we affirm.

                                      I.     Background

¶2           This worker’s compensation case involves one claimant, Robin Kluttz-Ellison

     (“Plaintiff”), who filed two separate claims following two different workplace
                       KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                         2022-NCCOA-290

                                        Opinion of the Court



     accidents. The claims were eventually consolidated for hearing.

     5 August 2013 Accident

¶3         Plaintiff is the owner and director of Noah’s Playloft Preschool, Inc. in

     Salisbury, North Carolina.      In 2010, Plaintiff underwent a total right knee

     replacement performed by Dr. William Furr. On 5 August 2013, Plaintiff sustained

     an injury to her left and right knees and left shoulder after falling off a ladder while

     changing a lightbulb at the preschool.       Plaintiff claimed workers’ compensation

     benefits for injuries to her upper left extremity, both knees, both hips, and her neck.

     Defendants accepted Plaintiff’s claim for her left knee injury but denied the

     compensability of the injuries Plaintiff claimed for her left shoulder and right knee.

     Defendants did, however, consent to pay for a one-time evaluation of Plaintiff’s right

     knee by Dr. Marcus P. Cook, an orthopedic surgeon.

¶4         The disputed claims came on for a full evidentiary hearing before Deputy

     Commissioner David Mark Hullender on 6 June 2016.               Deputy Commissioner

     Hullender entered an Opinion and Award on 12 December 2016. Based on the

     testimony of Dr. Furr, who evaluated Plaintiff after the work accident, Deputy

     Commissioner Hullender found in part that “Dr. Furr opined that there may be some

     slight loosening of the hardware in Plaintiff’s right knee.” Deputy Commissioner

     Hullender concluded that “Plaintiff sustained a material aggravation of her pre-

     existing right knee condition and left shoulder condition . . . .” Deputy Commissioner
                       KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                        2022-NCCOA-290

                                       Opinion of the Court



     Hullender awarded Plaintiff future medical treatment “including, but not limited to,

     evaluation by [orthopedic surgeon Dr. James Comadoll] for her right knee and left

     arm issues, possible revision of right knee arthroplasty and further physical therapy

     to effect a cure or give relief to Plaintiff’s right knee and left shoulder pursuant to

     N.C. Gen. Stat. § 97-25 and § 97-25.1.” Defendants subsequently provided Plaintiff

     with an evaluation by Dr. Comadoll’s office on 7 February 2017.

     15 May 2015 Accident

¶5         On 15 May 2015, Plaintiff tripped and fell over a child’s sleeping cot, landing

     on her knees, and hitting her arm on a wooden cubby while working at the preschool.

     Plaintiff filed for workers’ compensation benefits listing injuries to her right elbow,

     hand, and lower arm as well as both knees. On 22 March 2016, Plaintiff filed a second

     claim related to the 15 May 2015 accident, listing injuries to “her left lower arm,

     elbow, hand and any other injuries causally related.” On 2 May 2017, Defendants

     denied Plaintiff’s claim for benefits deriving from carpal tunnel syndrome in her left

     hand as being unrelated to the 5 August 2013 accident. On 16 June 2017, Defendants

     filed a second form denying Plaintiff’s claim for left carpal tunnel issues as being

     unrelated to the 15 May 2015 accident.

     Consolidation of Claims

¶6         On 25 August 2017, Plaintiff requested that her claim for injuries to her left

     lower arm, elbow, hand, and other causally related injuries stemming from the 15
                       KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                         2022-NCCOA-290

                                        Opinion of the Court



     May 2015 accident be assigning for hearing.          On 13 September 2017, Plaintiff

     requested that her claim for injuries to her left shoulder, both knees, hip, and neck

     stemming from the 5 August 2013 accident be assigned for hearing, claiming that

     Defendants had failed to authorize medical treatment recommended by Plaintiff’s

     authorized treating physician. The claims were consolidated for hearing and the

     matter came on for a full evidentiary hearing before Deputy Commissioner Jesse M.

     Tillman on 27 April 2018.

¶7         At the hearing, Plaintiff testified about the injuries she sustained from the

     accidents on 5 August 2013 and 15 May 2015 as well as the symptoms she was

     currently experiencing. Plaintiff also testified that she had tried to lose weight using

     various diets and methods in the past but had been unsuccessful. Following the

     hearing, Plaintiff submitted expert witness testimony via deposition of orthopedic

     surgeon Dr. Thomas Ginn, primary care provider Dr. Ronnie Barrier, bariatric

     surgeon Dr. Eric Mallico, orthopedic surgeon Dr. William Furr, and orthopedic

     surgeon Dr. James Comadoll. The record closed on 19 October 2018.

¶8         Deputy Commissioner Tillman entered an Opinion and Award on 24 January

     2019. Deputy Commissioner Tillman concluded that Plaintiff had not proven that

     the loosening of hardware in her right knee and therefore the need for revision

     surgery was caused by the 5 August 2013 and/or the 15 May 2015 accidents. Deputy

     Commissioner Tillman thus also concluded that Plaintiff's need for bariatric surgery
                         KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                          2022-NCCOA-290

                                         Opinion of the Court



       was not causally related to the workplace injuries and denied her claim for medical

       compensation in the form of weight loss management. On 1 February 2019, Plaintiff

       appealed to the Full Commission and a hearing was scheduled for 11 June 2019.

¶9           On 29 May 2019, Plaintiff underwent right knee surgery performed by

       orthopedic surgeon Dr. John Masonis. On 10 June 2019, Plaintiff filed a Motion to

       Submit Additional Evidence to the Full Commission. The Commission continued the

       hearing to 1 August 2019 and held Plaintiff’s motion in abeyance to allow Plaintiff to

       obtain Dr. Masonis’s surgical notes. On 9 July 2019, Plaintiff filed a Motion to Submit

       Additional Evidence/Motion to Allow Additional Depositions, requesting Plaintiff be

       allowed to take the deposition of Dr. Masonis and re-take the deposition of Dr.

       Comadoll. The Commission held this motion in abeyance as well and allowed the

       parties to be heard at oral argument on 1 August 2019. The Commission granted

       Plaintiff’s motions on 17 September 2019 and the parties conducted a second

       deposition of Dr. Comadoll on 17 October 2019. Plaintiff also submitted the medical

       records from her right knee surgery.

¶ 10         On 7 December 2020, the Commission entered an Opinion and Award. The

       Commission concluded that Plaintiff’s right knee condition and resulting medical

       treatment was compensable and awarded payment for the 29 May 2019 right knee

       surgery. The Commission concluded that Plaintiff had failed to establish that her

       need for weight loss treatment was directly related to the 5 August 2013 compensable
                         KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                          2022-NCCOA-290

                                         Opinion of the Court



       injury and denied her claim for bariatric surgery.

¶ 11         On 22 December 2020, Plaintiff filed a Motion for Reconsideration and a

       Motion to Allow Additional Evidence, contending that while the Commission found

       the emergent requirement for Plaintiff’s weight loss was her need for revision of her

       right knee replacement, the Commission incorrectly concluded that her weight loss

       treatment was not directly related to her 5 August 2013 compensable injury. Plaintiff

       also requested that medical records from her gastric bypass surgery, which was

       performed on 5 November 2018, be admitted. On 29 December 2020, Defendants filed

       a response, arguing the Opinion and Award should not be amended and Plaintiff

       could have sought admission of the medical records when the record was reopened by

       the Commission on 17 September 2019.

¶ 12         On 11 March 2021, without admitting additional evidence, the Commission

       entered an Amended Opinion and Award, concluding that bariatric surgery was

       medically necessary for Plaintiff to undergo right knee surgery and awarding

       Plaintiff payment of medical expenses related to her gastric bypass surgery.

¶ 13         Defendants entered timely notice of appeal on 25 March 2021.

                                         II.   Analysis

¶ 14         Defendants’ appeal is limited to the Full Commission’s award of medical

       treatment for Plaintiff’s right knee and bariatric surgeries.

       A. Motions to Add Additional Evidence
                         KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                           2022-NCCOA-290

                                          Opinion of the Court



¶ 15         Defendants argue first that the Commission erred in granting Plaintiff’s 10

       June 2019 and 9 July 2019 motions to add additional evidence because Plaintiff never

       provided the necessary good grounds.

¶ 16         “Under our Workers’ Compensation Act, ‘the Commission is the fact finding

       body.’” Adams v. AVX Corp., 349 N.C. 676, 680, 509 S.E.2d 411, 413 (1998) (quoting

       Brewer v. Powers Trucking Co., 256 N.C. 175, 182, 123, S.E.2d 608, 613 (1962)).

       Accordingly, “[t]he Commission has plenary power to receive additional evidence,”

       Cummins v. BCCI Constr. Enters., 149 N.C. App. 180, 183, 560 S.E.2d 369, 371

       (2002), “[i]f application is made to the Commission within 15 days from the date when

       notice of award shall have been given . . . and, if good ground[s] be shown therefor[,]”

       N.C. Gen. Stat. § 97-85(a) (2021). “[W]hether ‘good ground[s] be shown therefore’ in

       any particular case is a matter within the sound discretion of the Commission, and

       the Commission’s determination in that regard will not be reviewed on appeal absent

       a showing of manifest abuse of discretion.” Lynch v. M. B. Kahn Constr. Co., 41 N.C.

       App. 127, 131, 254 S.E.2d 236, 238 (1979). “A trial court may be reversed for abuse

       of discretion only upon a showing that its actions are manifestly unsupported by

       reason.” White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985).

¶ 17         To determine whether the Commission abused its discretion in finding that

       good grounds existed “to reopen the record for receipt of additional evidence in the

       form of Plaintiff’s medical records regarding her May 29, 2019 revision of her right
                         KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                         2022-NCCOA-290

                                        Opinion of the Court



       total knee arthroplasty and deposition testimonies from Dr. Masonis and Dr.

       Comadoll[,]” we examine the reasons proffered by Plaintiff in her motions to allow

       additional evidence.

¶ 18         When appealing Deputy Commissioner Tillman’s 24 January 2019 Opinion

       and Award to the Full Commission, Plaintiff appealed Deputy Commissioner

       Tillman’s conclusion that she had failed to prove that the loosening of the hardware

       in her right knee and the related need for right knee surgery was caused by the 5

       August 2013 accident. This conclusion was based in part on Deputy Commissioner

       Tillman’s Finding of Fact 42:

                    42.    Dr.     Comadoll      explained     that    trauma
                    characteristically would not cause Plaintiff’s hardware to
                    loosen. Typically, bone fracture would occur with trauma
                    that causes the loosening of arthroplasty hardware. There
                    is no evidence of bone fracture.

¶ 19         Plaintiff had yet to undergo the right knee surgery performed by Dr. Masonis

       when Deputy Commissioner Tillman closed the record on 19 October 2018.

       Accordingly, Plaintiff asserted the following in her 10 June 2019 Motion to Allow

       Additional Evidence:

                    6.    Upon information and belief intra-operative findings
                    made by Dr. Masonis at the time of Plaintiff’s revision
                    surgery may have direct implications on the issue of
                    whether Plaintiff’s August 5, 2013 injury by accident
                    caused the loosening of Plaintiff’s hardware.

                    7.    Specifically, Dr. Comadoll testified, as the basis for
                         KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                           2022-NCCOA-290

                                          Opinion of the Court



                    Findings of Fact 42 and 43 that “bone fracture would occur
                    with trauma that causes loosening of arthroplasty
                    hardware.” Plaintiff upon information and belief, asserts
                    Dr. Masonis’ intraoperative findings may have a direct
                    bearing on whether fractures existed.

¶ 20         In her second motion for additional evidence, filed 9 July 2019, Plaintiff also

       asserted:

                    4.     Plaintiff believes that the necessity for the total knee
                    revision surgery was caused or aggravated by her August
                    5, 2013 fall at work.

                    5.     Dr. James Comadoll, who treated Plaintiff for her
                    knee problems prior to Dr. Masonis, has reviewed
                    Plaintiff’s recent medical records and has signed an
                    affidavit in reference to that review. Based upon said
                    affidavit, Plaintiff believes Dr. Comadoll’s testimony will
                    be materially different based upon the findings and records
                    of Dr. Masonis.

¶ 21         Defendants argue that “no new evidence was produced to justify reopening the

       evidentiary record” because Dr. Comadoll testified in his second deposition that Dr.

       Masonis’s surgical notes indicated there was no fracturing of Plaintiff’s bone, as Dr.

       Comadoll expected. Even if, as Defendants contend, the additional evidence was not

       relied upon by Dr. Comadoll in the specific way that Plaintiff suggested it would be

       in her motions, that does not negate the existence of good grounds to allow Plaintiff

       to submit the medical records of her right knee surgery and re-depose Dr. Comadoll.

       Our review of the Commission’s ruling does not occur in retrospect, but rather

       examines the Commission’s prospective reasoning for reopening the record. Given
                         KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                           2022-NCCOA-290

                                          Opinion of the Court



       the unavailability of Dr. Masonis’s surgical notes prior to Deputy Commissioner

       Tillman issuing an Opinion and Award on 24 January 2019, Plaintiff showed the

       necessary good grounds to submit additional evidence to the Commission and the

       Commission’s decision to admit the additional evidence was not manifestly

       unsupported by reason.

¶ 22         Defendants also argue that Plaintiff essentially used Dr. Comadoll’s second

       deposition to “offer[] a new legal theory of out whole cloth, and ask[] Dr. Comadoll to

       opine on that theory.” More particularly, Defendants label Plaintiff’s argument that

       her 5 August 2013 work accident materially aggravated the pre-existing condition in

       Plaintiff’s right knee as the new legal theory. Defendants contend they had no notice

       of this argument until Plaintiff filed her supplemental brief within 30 days of Dr.

       Comadoll’s deposition as allowed by the Commission’s 17 September 2019 order.1

       Defendants argue that Plaintiff did not assert this theory in her motions or properly

       preserve it in her Form 44 Application for Review to the Commission.

¶ 23         Rule 701 of the North Carolina Industrial Commission directs that “appellant

       shall submit a Form 44 Application for Review stating with particularity all

       assignments of error and grounds for review . . . .” 11 N.C. Admin. Code 23A.0701(d)

       (2021). “Grounds for review and assignments of error not set forth in the Form 44



             1 The briefs and supplemental briefs submitted by the parties to the Full Commission
       do not appear in the Record on Appeal.
                        KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                          2022-NCCOA-290

                                         Opinion of the Court



       Application for Review are deemed abandoned, and argument thereon shall not be

       heard before the Full Commission.” Id. Typically, our Court has held this rule was

       violated where the appellant failed to submit a Form 44 or to set forth the grounds

       for appeal with particularity in another document such as a brief, but the Commission

       nevertheless issued an Opinion and Award. See Roberts v. Wal-Mart Stores, Inc., 173

       N.C. App. 740, 744, 619 S.E.2d 907, 910 (2005); Cooper v. BHT Enters., 195 N.C. App.

       363, 368-69, 672 S.E.2d 748, 753-54 (2009).

¶ 24         In her Form 44, Plaintiff alleges

                    4.     Specifically, Deputy Commissioner Tillman’s
                    Finding of Fact Number 35 finding that “The December 12,
                    2016 Opinion and Award does not conclude that if there is
                    hardware loosening, it was the direct result of the August
                    5, 2013 incident . . .” is error and contrary to Deputy
                    Hullender’s Opinion and Award. Plaintiff contends it was
                    error for Deputy Commissioner Tillman not to find the
                    issue of whether plaintiff’s hardware was loose, and that
                    loosening was caused by plaintiff’s August 5, 2013 accident
                    was precluded from determination by him and barred from
                    his consideration by res judicata.

       Deputy Commissioner Tillman’s Finding of Fact 35 stated:

                    35.    Deputy Commissioner Hullender, in his December
                    12, 2016 Opinion and Award, found as fact that Dr. Furr
                    stated that he was fearful that Plaintiff suffered some type
                    of trauma around her right knee prosthetic installed before
                    Plaintiff’s workplace accident of August 5, 2013 which
                    could have resulted in the loosening of the hardware within
                    the prostheses. The December 12, 2016 Opinion and
                    Award does not conclude that if there is hardware
                    loosening, it was a direct result of the August 5, 2013
                          KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                           2022-NCCOA-290

                                         Opinion of the Court



                    incident and refers Plaintiff for further evaluation and
                    treatment of her right knee at the direction of Dr.
                    Comadoll, pursuant to N.C. Gen. Stat. § 97-25[.]

¶ 25         In the 12 December 2016 Opinion and Award, Deputy Commissioner

       Hullender made several findings about the testimony of Dr. Furr, the orthopedic

       surgeon who performed Plaintiff’s original right knee replacement and evaluated

       Plaintiff in 2013 and 2014 after her work accident. These findings included the

       following:

                    40.   Dr. Furr stated that in Plaintiff’s case he was fearful
                    that she had some type of trauma around her prosthesis,
                    particularly on the tibial component, and the bone scan
                    shows signs of loosening.

                    41.     Dr. Furr stated that several factors are looked at
                    when determining whether there has been some trauma or
                    aggravation of a prosthetic by a fall including bone scans,
                    conditions before and after the reported fall, and other
                    diagnostic testing. Based on all of these factors, Dr. Furr
                    opined that Plaintiff injured both of her knees when she
                    fell off the ladder on August 5, 2013. Dr. Furr further
                    opined that when Plaintiff fell, she may have received some
                    type of trauma to the tibia which was enough to cause some
                    loosening.

                    ...

                    44.    Dr. Furr opined that Plaintiff had “some type of
                    manipulation where there was a twisting or manipulation
                    of the knee itself and make a contusion” and the “injury
                    resulted in her having continuous symptomology to the
                    point where ten months later a bone scan showed some
                    loosening.” While Dr. Furr cannot tell whether the
                    loosening is getting better or worse, he opined that “the
                    manipulation or injury itself from the fall is what initiated,
                         KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                           2022-NCCOA-290

                                          Opinion of the Court



                    aggressed, or aggravated this to occur.”

       (Emphasis added.) Deputy Commissioner Hullender subsequently concluded that:

       “The preponderance of the competent, credible evidence in the record established that

       Plaintiff did sustain a material aggravation of her right knee and left shoulder as a

       result of the August 5, 2013 accident.”

¶ 26         Although Plaintiff did not use the words “material aggravation” in her Form

       44, we conclude that she satisfied her obligation to state with particularity the

       assignments of error and grounds for review. Deputy Commissioner Hullender’s

       conclusion that Plaintiff had sustained a material aggravation of her right knee was

       rooted in his findings regarding Dr. Furr’s testimony, which indicated there was

       loosening and “the fall is what . . . aggravated this to occur.” Plaintiff stated in her

       Form 44 “that loosening was caused by plaintiff’s August 5, 2013 accident was

       precluded from determination by [Deputy Commissioner Tillman.]” This statement

       is sufficient to put Defendants on notice of the material aggravation theory, especially

       considering the clear reference to Deputy Commissioner Hullender’s Opinion and

       Award and given the findings contained therein.

¶ 27         Furthermore, in Plaintiff’s 9 July 2019 Motion to Submit Additional Evidence

       and to Allow Additional Depositions, Plaintiff stated her belief “that the necessity for

       the total knee revision surgery was caused or aggravated by her August 5, 2013 fall

       at work.”   (Emphasis added.)     This statement would have noticed the material
                          KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                           2022-NCCOA-290

                                          Opinion of the Court



       aggravation theory to Defendants prior to the Full Commission hearing on 1 August

       2019.

¶ 28           For these reasons, we hold that the Full Commission did not abuse its

       discretion in allowing Plaintiff’s motions to submit additional evidence in the form of

       medical records from Plaintiff’s right knee surgery and Dr. Comadoll’s second

       deposition.

       B. Right Knee Surgery

¶ 29           Defendants argue next that the Commission erred by concluding that they

       failed to rebut the Parsons presumption in relation to Plaintiff’s right knee surgery

       and by awarding Plaintiff payment for the cost of her right knee surgery. Defendants

       challenge Findings of Fact 29, 30, and 31 as being unsupported by competent

       evidence.

¶ 30           In a workers’ compensation appeal, “[t]he reviewing court’s inquiry is limited

       to two issues: whether the Commission’s findings of fact are supported by competent

       evidence and whether the Commission’s conclusions of law are justified by its findings

       of fact.” Hendrix v. Linn-Corriher Corp., 317 N.C. 179, 186, 345 S.E.2d 374, 379

       (1986). “The Commission’s findings of fact are conclusive on appeal when supported

       by such competent evidence, even though there is evidence that would support

       findings to the contrary.” McRae v. Toastmaster, Inc., 358 N.C. 488, 496, 597 S.E.2d

       695, 700 (2004) (internal marks and citation omitted). “Thus, on appeal, an appellate
                         KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                          2022-NCCOA-290

                                         Opinion of the Court



       court does not have the right to weigh the evidence and decide the issues on the basis

       of its weight. The court’s duty goes no further than to determine whether the record

       contains any evidence tending to support the finding.” Deese v. Champion Int’l Corp.,

       352 N.C. 109, 115, 530 S.E.2d 549, 552 (2000) (internal marks and citation omitted).

       “The Commission’s conclusions of law are reviewed de novo.” McRae, 358 N.C. at 496,

       597 S.E.2d at 701.

¶ 31         A workers’ compensation claimant has the initial burden of proving the

       compensability of an injury—“of showing that the injury complained of resulted from

       the accident.” Snead v. Sandhurst Mills, Inc., 8 N.C. App. 447, 451, 174 S.E.2d 699,

       702 (1970). After satisfying this burden, the claimant is entitled to a presumption

       that any further medical treatment for the “very injury the Commission has

       previously determined to be the result of a compensable accident” is directly related

       to that compensable injury. Parsons v. Pantry, Inc., 126 N.C. App. 540, 542, 485

       S.E.2d 867, 869 (1997). The claimant is not required to prove causation again to

       receive compensation for treatment; rather, the defendant-employer must rebut the

       Parsons presumption by proving “the original finding of compensable injury is

       unrelated to [the] present discomfort.” Id. “The employer may rebut the presumption

       with evidence that the medical treatment is not directly related to the compensable

       injury.” Perez v. Am. Airlines/AMR Corp., 174 N.C. App. 128, 135, 620 S.E.2d 288,

       292 (2005).   This evidence can include “expert testimony or affirmative medical
                          KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                           2022-NCCOA-290

                                          Opinion of the Court



       evidence[.]” Id. at 137, 620 S.E.2d at 293.

¶ 32         Defendants contend that the testimony given by Dr. Comadoll in his first

       deposition was enough to rebut the Parsons presumption “that the work injury was

       not related to the need for surgery[.]”

¶ 33         In his first deposition, Dr. Comadoll offered the following relevant testimony:

                    [Plaintiff’s Counsel:] Okay. Now . . . after your PA saw
                    Ms. Kluttz-Ellison, did you, at some point, see Ms. Kluttz-
                    Ellison?

                    [Dr. Comadoll:] Yes.

                    [Plaintiff’s Counsel:] And did you make a determination as
                    to whether or not her right knee hardware was loose?

                    [Dr. Comadoll:] Yeah. Her -- her -- the part on the shin
                    bone radiographically looked loose, at the minimum.

                    [Plaintiff’s Counsel:] In your opinion, does Plaintiff have
                    loose hardware in her right total knee?

                    [Dr. Comadoll:] Yes.

                    ...

                    [Defendants’ Counsel:] Okay. So the factors in Ms.
                    Ellison’s case that the [sic] most likely caused her
                    hardware in her right knee to loosen are possibly how the
                    alignment was when the -- when the hardware was initially
                    put in, and the fact of her weight?

                    [Dr. Comadoll:] Yes, ma’am.

                    [Defendants’ Counsel:] Do you have any reason to believe
                    that the August 5th, 2013 incident caused her hardware to
                    loosen?
                          KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                           2022-NCCOA-290

                                          Opinion of the Court



                    [Dr. Comadoll:] No.

                    ...

¶ 34         Plaintiff, on the other hand, argues that Defendants “ignore[d] Dr. Comadoll’s

       testimony that the 5 August 2013 fall from the ladder materially aggravated

       Plaintiff’s loose right knee hardware[.]”

¶ 35         In his second deposition, Dr. Comadoll offered the following relevant

       testimony:

                    [Plaintiff’s Counsel:] All right. So, if I understand your
                    testimony, your testimony is not that the trauma caused
                    the loosening of the hardware; is that right?

                    [Dr. Comadoll:] Correct.

                    [Plaintiff’s Counsel:] But materially aggravated it?

                    [Dr. Comadoll:] Correct.

                    [Plaintiff’s Counsel:] After re-reviewing Dr. Masonis’
                    records today, is that still your opinion?

                    [Dr. Comadoll:] Yes, sir.

                    [Plaintiff’s Counsel:] And do you hold that opinion to a
                    reasonable degree of medical probability or certainty?

                    [Dr. Comadoll:] Yes, sir.

                    [Plaintiff’s Counsel:] Is that opinion based on your review
                    of Ms. Kluttz-Ellison’s medical records, your own
                    examinations and medical records, her diagnostic testing?

                    [Dr. Comadoll:] The x-rays.

                    [Plaintiff’s Counsel:] X-rays.
                  KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                    2022-NCCOA-290

                                  Opinion of the Court



             [Dr. Comadoll:] Once it -- once it breaks free, it is going to
             continue to move --

             [Plaintiff’s Counsel:] Right.

             [Dr. Comadoll:] -- and continue to shift. And once it takes
             on load, it’s going to exponentially shift.

             [Plaintiff’s Counsel:] And would a fall from five or six feet
             off a ladder be the type of trauma that would aggravate
             that loosening?

             [Dr. Comadoll:] Yes, sir.

             [Plaintiff’s Counsel:] And, in your opinion, based on the
             description of the accident and the opinion and award that
             you just read, would that have materially aggravated her
             loosening such that it required revision of her knee?

             [Dr. Comadoll:] It could, yes.

             [Plaintiff’s Counsel:] All right. And is that more likely
             than not, in fact, what happened in Ms. Kluttz-Ellison’s
             case?

             [Dr. Comadoll:] I don’t know.

             [Plaintiff’s Counsel:] Okay.

             [Dr. Comadoll:] If -- and you can correct me if I’m -- if she
             had a loose tibia, which she did, it will continue to erode
             the bone and she will necessitate a revision of her knee, no
             matter what. It was just a matter if [sic] timing.

             [Plaintiff’s Counsel:] Right.

             [Dr. Comadoll:] Now, if you ask me did the fall potentiate
             that and shorten that timeline, the answer is yes.

¶ 36   If we view the above evidence in a light to favor Defendants, we could describe
                          KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                            2022-NCCOA-290

                                           Opinion of the Court



       the testimony Dr. Comadoll gave in his first and second depositions as contrarian:

       that Dr. Comadoll first concluded the work accident did not cause the hardware to

       loosen and then later concluded the work accident did cause the hardware to loosen

       in the form of a material aggravation. If we view the evidence in a light to favor

       Plaintiff, we could describe the testimony Dr. Comadoll gave in his second deposition

       as a clarification of his first deposition: that the work accident did not cause Plaintiff’s

       right knee hardware to loosen, rather it only accelerated the loosening of the

       hardware through a material aggravation of the prosthesis. Ultimately, the Parsons

       presumption is intended to serve as a benefit to plaintiffs and not a burden, but

       regardless of how we treat the differences in Dr. Comadoll’s deposition testimony,

       this issue is resolved by the fact the Parsons presumption applies to the material

       aggravation theory of compensability for Plaintiff’s right knee injury. See Parsons,

       126 N.C. App. at 542, 485 S.E.2d at 869 (asserting that requiring a plaintiff to reprove

       causation “is unjust and violates our duty to interpret the Act in favor of injured

       employees”).

¶ 37          In its Conclusion of Law 4, the Commission stated that “Plaintiff’s right knee

       injury was determined to be compensable by Deputy Commissioner Hullender’s

       December 12, 2016 Opinion and Award. As neither party appealed the award, it is

       conclusive and binding.” Deputy Commissioner Hullender concluded the injury was

       compensable because “Plaintiff sustained a material aggravation of her pre-existing
                          KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                          2022-NCCOA-290

                                         Opinion of the Court



       right knee condition . . . .” The Parsons presumption therefore applied to Plaintiff’s

       right knee injury and gave Plaintiff the benefit of a presumption that the requested

       medical treatment for her right knee was necessitated by her 5 August 2013 work

       accident.   Defendants thus had to produce evidence that the medical treatment

       Plaintiff sought—the total revision of her right knee replacement—was not directly

       related to the material aggravation of Plaintiff’s right knee that resulted from the 5

       August 2013 work accident.

¶ 38         In examining the whole of Dr. Comadoll’s first and second deposition

       testimony, Defendants have not presented any expert witness testimony or other

       affirmative medical evidence that the 5 August 2013 accident did not materially

       aggravate Plaintiff’s pre-existing right knee condition. Dr. Comadoll’s testimony in

       his first deposition that the work accident did not cause the loosening does not refute

       or counter his testimony that the work accident materially aggravated the loosening

       and accelerated the need for surgery. Defendants failed to produce evidence that the

       work accident did not result in a material aggravation of Plaintiff’s right knee.

       Accordingly, Defendants failed to overcome the Parsons presumption that applied to

       Plaintiff’s right knee injury.

¶ 39         Based on Dr. Comadoll’s first and second deposition testimony, there was at

       least some competent evidence to support Findings of Fact 29, 30, and 31. Those

       findings in turn support the Commission’s conclusions of law that Plaintiff’s need for
                         KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                          2022-NCCOA-290

                                         Opinion of the Court



       right knee surgery was related to her 5 August 2013 work accident. Accordingly, we

       hold that the Full Commission did not err in awarding Plaintiff compensation for the

       treatment of her right knee injury, namely for the cost of her 29 May 2019 revision

       right total knee arthroplasty.

       C. Bariatric Surgery

¶ 40         Defendants lastly argue that the Commission erred in awarding compensation

       for Plaintiff’s bariatric surgery because it is not directly related to Plaintiff’s

       compensable injury. Specifically, Defendants challenge Conclusion of Law 8 as being

       unsupported by Findings of Fact 23 and 24.

¶ 41         Here, the Commission’s relevant findings are as follows:

                    23.    Dr. Comadoll referred Plaintiff to Eric John Mallico,
                    M.D., a board-certified surgeon who focuses his practice on
                    laparoscopic surgery. Dr. Mallico testified that it is very
                    typical and a part of protocol to not allow a patient to
                    undergo knee joint replacement surgery until the BMI of a
                    patient is below 40. Because of Plaintiff’s attempts at
                    weight loss, her partial success in losing weight and the
                    tremendous amount of weight she needs to lose, it is Dr.
                    Mallico’s opinion that the only way for her to be successful
                    in reducing her weight to achieve a BMI below 40 is to
                    undergo bariatric surgery.

                    24.    Ronnie Barrier, M.D., Plaintiff’s primary care
                    medical provider, an expert in family medicine, testified
                    that he would also recommend that Plaintiff reduce her
                    BMI below 40 before undergoing total left knee
                    replacement and revision right total knee arthroplasty.
                    Dr. Barrier testified that it would be healthier if Plaintiff
                    did lose weight, but the emergent requirement for loss of
                        KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                         2022-NCCOA-290

                                        Opinion of the Court



                   weight derives from her need for her left total knee
                   replacement or revision of her right total knee
                   replacement.

¶ 42         The Commission’s relevant conclusion is as follows:

                   8.     When an employee suffers a compensable injury,
                   “[m]edical compensation shall be provided by the
                   employer.” N.C. Gen. Stat. § 97-25(a) (2020). Medical
                   compensation is defined as “medical, surgical, hospital,
                   nursing, and rehabilitative services . . . and other
                   treatment . . . as may reasonably be required to effect a
                   cure or give relief and for such additional time as, in the
                   judgment of the Commission, will tend to lessen the period
                   of disability . . . .” N.C. Gen. Stat. § 97-2(19) (2020)
                   (emphasis added). “[I]n case of a controversy arising
                   between the employer and the employee, the Industrial
                   Commission may order necessary treatment.” N.C. Gen.
                   Stat. § 97-25(c) (2020). Both Dr. Mallico and Dr. Barrier
                   opined that reduction of Plaintiff’s BMI was necessary for
                   Plaintiff’s safety and to achieve an optimal outcome from
                   the revision right total knee arthroplasty surgery
                   prescribed to treat her compensable right knee injury.
                   Therefore, subject to the provisions of N.C. Gen. Stat. § 97-
                   25.1, Plaintiff is entitled to payment of medical expenses
                   incurred as a result of her bariatric surgery, as such
                   surgery was medically necessary to assist Plaintiff achieve
                   an optimal BMI to allow her to undergo the May 29, 2019
                   revision right total knee arthroplasty. N.C. Gen. Stat.
                   §§ 97-2(19), 97-25, 97-25.1 (2020).

¶ 43         North Carolina General Statute § 97-25 “contains three grounds upon which

       an employer must provide future medical expenses[.]” Little v. Penn Ventilator Co.,

       317 N.C. 206, 211, 345 S.E.2d 204, 208 (1986). “In order for the Commission to grant

       an employee’s request to change treatment or health care provider, the employee
                         KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                            2022-NCCOA-290

                                          Opinion of the Court



       must show by a preponderance of the evidence that the change is reasonably

       necessary to effect a cure, provide relief, or lessen the period of disability.” N.C. Gen.

       Stat. § 97-25(c) (2021). “‘Logically implicit’ in this statute is the requirement that the

       future medical treatment be ‘directly related to the original compensable injury.’”

       Parsons, 126 N.C. App. at 542, 485 S.E.2d at 869 (quoting Pittman v. Thomas &

       Howard, 122 N.C. App. 124, 130, 468 S.E.2d 283, 286, disc. rev. denied, 343 N.C. 513,

       472 S.E.2d 18 (1996)).

¶ 44         The question before this Court is whether Plaintiff’s bariatric surgery is

       directly related to the compensable injury caused by her work accident on 5 August

       2013. To answer this question, we must determine the degree of connection that is

       required between future medical treatment and a compensable injury for the

       treatment to be considered “directly related.” In doing so, we are guided by our

       Supreme Court’s foundational principle for addressing workers’ compensation cases:

       “our Work[ers’] Compensation Act should be liberally construed to effectuate its

       purpose to provide compensation for injured employees or their dependents, and its

       benefits should not be denied by a technical, narrow, and strict construction.”

       Hollman v. City of Raleigh, 273 N.C. 240, 252, 159 S.E.2d 874, 882 (1968); see also

       Adams, 349 N.C. at 680, 509 S.E.2d at 413.

¶ 45         Defendants argue that Plaintiff’s weight problems were not caused by or

       directly resulted from the 5 August 2013 work accident; rather, Plaintiff’s weight
                           KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                          2022-NCCOA-290

                                         Opinion of the Court



       problem preexisted the accident and therefore her need to undergo bariatric surgery

       is not directly related to the compensable injury. Defendants suggest that at most

       the need for weight loss surgery is indirectly related. We disagree.

¶ 46         As Plaintiff’s counsel contended at oral argument, there is a direct line

       connecting the dots between Plaintiff’s original compensable injury and the

       Commission’s award for bariatric surgery.         The 5 August 2013 work accident

       materially aggravated Plaintiff’s preexisting right knee condition. This material

       aggravation in turn necessitated that Plaintiff undergo right knee surgery (the 29

       May 2019 revision right total knee arthroplasty). For Plaintiff to undergo knee

       surgery, she had to lose weight. According to Dr. Mallico, Plaintiff could not lose

       weight fast enough due to her physical limitations for the knee surgery to be

       conducted safely and optimally without undergoing weight loss surgery.            By

       connecting the dots, we can conclude that but for Plaintiff’s need to have right knee

       surgery to treat her compensable injury, she would not have needed to undergo

       bariatric surgery. Therefore, while the existence of Plaintiff’s weight problem was

       not directly related to the 5 August 2013 accident, the need for bariatric surgery is

       directly related.

¶ 47         This result aligns with the spirit of N.C. Gen. Stat. § 97-25. “Th[e] rule of

       causal relation is the very sheet anchor of the Work[ers’] Compensation Act. It has

       kept the Act within the limits of its intended scope,—that of providing compensation
                         KLUTTZ-ELLISON V. NOAH’S PLAYLOFT PRESCHOOL

                                             2022-NCCOA-290

                                         Opinion of the Court



       benefits for industrial injuries, rather than branching out into the field of general

       health insurance benefits.” Duncan v. City of Charlotte, 234 N.C. 86, 91, 66 S.E.2d

       22, 25 (1951). The Commission made Findings of Fact 23 and 24, which Defendants

       concede are supported by competent evidence, indicating that based on the testimony

       of Dr. Mallico and Dr. Barrier the only way for Plaintiff to lose the weight needed to

       undergo right knee surgery was to undergo bariatric surgery first. Thus, an award

       for bariatric surgery is not branching out into the field of general health insurance

       benefits.

¶ 48         Accordingly, we hold that the Commission’s Findings of Fact 23 and 24 support

       its Conclusion of Law 8, and therefore the Commission did not err in awarding

       Plaintiff compensation for bariatric surgery.

                                      III.     Conclusion

¶ 49         For the foregoing reasons, we conclude that the Full Commission did not err in

       allowing Plaintiff’s motions to submit additional evidence and depositions, did not err

       in concluding that Plaintiff’s need for right knee surgery was related to her work

       accident, and did not err in concluding that Plaintiff’s need for bariatric surgery was

       directly related to her compensable injury.

             AFFIRMED.

             Judges COLLINS and GORE concur.